DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 12/18/2020, Applicants amended claims 1, 2 and 7, and cancelled claim 6 in the response filed 02/24/2021.
Claim(s) 1-5 and 7-16 are pending examination.
Response to Arguments
Applicants’ amendments to claim 1 has overcome the previous claim objection, as set forth in page 3 of the 12/18/2020 OA.
Applicants’ amendments to claim 1 has overcome the previous 35 USC § 112 claim rejection, as set forth on page 3 of the 12/18/2020 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a base substrate; and a pixel defining layer on the base substrate, wherein the pixel defining layer comprises a first defining layer and a second defining layer on the first defining layer, wherein the first defining layer defines a plurality of lower openings, wherein the second defining layer defines a plurality of upper openings corresponding to the plurality of lower openings, wherein respective orthographic projections of respective bottom surfaces of ones of the plurality of the upper openings adjacent the first defining layer on the base substrate overlap respective orthographic projections of corresponding lower openings on the base substrate, wherein the respective orthographic projections of the respective bottom surfaces of the ones of the plurality of upper openings have equal respective areas, wherein the plurality of lower openings comprise a first lower opening, a second lower opening and a third lower opening, and pixels of the display substrate comprise a first pixel, a second pixel and a third pixel, wherein the first lower opening, the second lower opening and the third lower opening form a first cavity, a second cavity and a third cavity respectively together with a corresponding upper opening of the plurality of upper openings for accommodating respective light emitting structures of the first pixel, the second pixel and the third pixel, and wherein an area of an orthographic projection of the third lower opening on the base substrate is different from an area of an orthographic projection of the first lower opening on the base substrate or an orthographic projection of the second lower opening on the base substrate, wherein respective lower openings and respective upper openings of each of the first cavity, the second cavity and the third cavity define a step formed by a material of the first defining layer, and wherein the respective lower openings transition to the respective upper openings via the step, wherein the respective light emitting structures of the first pixel, the second pixel and the third pixel comprise respective hole injection layers, wherein the respective hole injection layers cover an upper surface of the first defining layer within a corresponding first cavity, second cavity, or third cavity, and wherein respective hole injection layers in the first cavity, the second cavity and the third cavity have a substantially equal thickness.
Claims 4-5 and 7-16 are allowed, because they depend from the allowed claim 1.  
Independent claim 2 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 2, a base substrate: and a pixel defining layer on the base substrate, wherein the pixel defining layer comprises a first defining layer and a second defining layer on the first defining layer, wherein the first defining layer defines a plurality of lower openings, wherein the second defining layer defines a plurality of upper openings corresponding to the plurality of lower openings, wherein respective orthographic projections of respective bottom surfaces of ones of the plurality of the upper openings adjacent the first defining layer on the base substrate overlap respective orthographic projections of corresponding lower openings on the base substrate, wherein the respective orthographic projections of the respective bottom surfaces of the ones of the plurality of upper openings have equal respective areas, wherein the plurality of lower openings comprise a first lower opening, a second lower opening and a third lower opening, and the display substrate comprise a first pixel, a second pixel and a third pixel, wherein the first lower opening, the second lower opening and the third lower opening form a first cavity, a second cavity and a third cavity respectively together with a corresponding upper opening of the plurality of upper openings for accommodating respective light emitting structures of the first pixel, the second pixel and the third pixel, and In re: Ying CUI Application No.: 16/471,327 Filed: June 19, 2019 Page 4 of 11 wherein an area of an orthographic projection of the third lower opening on the base substrate is different from an area of an orthographic projection of the first lower opening on the base substrate or an orthographic projection of the second lower opening on the base substrate
Claim 3 is allowed, because it depends from the allowed claim 2.  

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Liu et al. PG Pub 2015/0194629 teaches a pixel define layer (PDL) of an organic light-emitting diode (OLED) display panel, which comprises a first PD and a second PDL overlapped on the first PDL.
	b. Yoshida et al. US Patent No 9,231,031 teaches

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895